Citation Nr: 0006224	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability 
secondary to service-connected postoperative residuals of 
subtotal thyroidectomy for hyperthyroidism.

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957 and from May 1957 to April 1961.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1998 rating decision by the Philadelphia, 
Pennsylvania RO that denied entitlement to service connection 
for a back disability secondary to service-connected 
postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism and denied entitlement to an increased 
(compensable) rating for postoperative residuals of subtotal 
thyroidectomy for hyperthyroidism.

In December 1999, a video-conference hearing was conducted by 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

During the December 1999 video-conference hearing, the 
veteran's representative raised the issues of entitlement to 
service connection for a carotid artery disability, a neck 
disability and residuals of a stroke, all secondary to 
service-connected postoperative residuals of subtotal 
thyroidectomy for hyperthyroidism.  Also, the veteran 
testified concerning the presence of a back disability in 
service, which contentions can be construed as an attempt to 
reopen a claim for service connection for the back condition 
on the basis of direct incurrence.  Since these issues have 
not been developed for appellate review, they are referred to 
the RO for appropriate action.



REMAND

The veteran is currently service connected for postoperative 
residuals of subtotal thyroidectomy for hyperthyroidism.  The 
veteran contends that he has a back disability that is 
secondary to his service-connected postoperative residuals of 
subtotal thyroidectomy for hyperthyroidism.  Regulations 
provide that service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  In 
addition, service connection may also be granted for 
disability that has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The statement of the case (SOC) and supplemental statement of 
the case (SSOC) provided to the veteran did not include 
mention of the regulation pertaining to secondary service 
connection (38 C.F.R. § 3.310).  According to 38 C.F.R. § 
19.29, a SOC must be complete enough to allow the appellant 
to present written and/or oral arguments before the Board.  
It must contain a summary of the applicable laws and 
regulations, with appropriate citations, a discussion of how 
such laws and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  Because the SOC and SSOC issued to the 
veteran in the present appeal did not contain a discussion of 
the regulation pertaining to secondary service connection, 
remand is also required to ensure him full procedural due 
process of law.

The veteran also maintains that his service-connected 
postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism are productive of greater impairment than is 
reflected by the currently assigned disability evaluation.  
The veteran's postoperative residuals of subtotal 
thyroidectomy for hyperthyroidism is currently rated as zero 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7900.

Effective June 6, 1996, VA amended 38 C.F.R. § 4.119, which 
addresses the endocrine system.  The April 1998 SOC cites to 
38 C.F.R. § 4.119, Diagnostic Code 

7900, as in effect prior to June 6, 1996.  The veteran has 
not been provided with the revised criteria as contained in 
38 C.F.R. § 4.119, Diagnostic Code 7900 (1999).  As 
previously noted, a SOC must be complete enough to allow the 
appellant to present written and/or oral arguments before the 
Board.  It must contain a summary of the applicable laws and 
regulations, with appropriate citations, a discussion of how 
such laws and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  See 38 C.F.R. § 19.29.  Therefore, 
remand is required to ensure the veteran full procedural due 
process of law.

Furthermore, when the veteran was last examined by VA in June 
1997, the examiner noted that the hyperthyroidism was in 
clinical remission; however diagnoses did include 
hypertension  and a weight loss was reported in the past 
year.  Increased blood pressure and weight loss are among the 
criteria utilized in evaluating hyperthyroidism.  Moreover, 
the examiner indicated that blood tests were to be performed 
in order to evaluate thyroid function and that the results 
were to be sent to the RO.  It does not appear that the 
results of any thyroid function studies are of record.

The Board regrets any further delay in this case.  However, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.

Accordingly, the case is hereby REMANDED back to the RO for 
the following action:

1.  The RO should contact the VA Medical 
Center in Coatesville, Pennsylvania and 
request that photocopies of the thyroid 
function tests reported to have been done 
in June 1997 be forwarded for inclusion 
in the claims folder.  

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special endocrinology examination in 

order to ascertain the nature and 
severity of any residuals of 
hyperthyroidism which may be present.  
All special tests should be accomplished 
to include thyroid function studies.  The 
examiner should ascertain for the record 
whether any symptoms now present are 
related to the service connected 
disability, to specifically include 
increased blood pressure or weight loss.  
The claims folder must be made available 
to the examiner for review, prior to 
conducting the examination.  

3.  The RO should then readjudicate the 
veteran's claim for an increased rating.  
Thereafter, the veteran should be 
provided with an appropriate supplemental 
statement of the case that includes all 
of the applicable law and regulations, to 
include 38 C.F.R. § 3.310 and the revised 
rating criteria concerning 
hyperthyroidism as contained in 38 C.F.R. 
§ 4.119, Diagnostic Code 7900 (1999).  
The veteran and his representative should 
be given the applicable time to respond.

Thereafter, this case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


